Document 11 Filed 07/23/19 Page 1 of 3
U.S. Department of Justice

United States Attorney
District of Arizona

 

 

 

 

_\ FILED LODGED
Two Renaissance Square | ~—— RECEIVER rained ti4-7500
40N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408 : JUL 9 3 2019
CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA
July 23, 2019 BY__ «(DEPUTY

 

 

 

Honorable Steven P. Logan

U.S. District Court Judge

Sandra Day O’Connor U.S. Courthouse, Suite 521
401 W. Washington Street, SPC 82

Phoenix, Arizona 85003

Re: — United States v. Lucia Dolores Bojorquez-Rendon
USAO No. 2019R16735

Court No. CR-19-0873-PHX-DWL (MHB)

Dear Judge Logan:

This case has been or may be assigned to you. In order for you to determine whether a potential
conflict may exist in a matter that has been assigned to your Court, and in light of your former positions
with the Department of Justice, you have requested that we automatically provide the following
information. We have carefully reviewed all the available records in our office, including the computer
data, and determined that a conflict may exist because this case is assigned to Brian Kasprzyk.

Sincerely,

MICHAEL BAILEY
United States Attorney
Disttict of Arizo

  

BRIAN E. KAS
Assistant U.S. Atto

 

 
Case 2:19-cr-00873-DWL Document 11 Filed 07/23/19 Page 2 of 3
U.S. Department of Justice

 

United States Attorney
District of Arizona
Two Renaissance Square Main: (602) 514-7500

40 N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408

 

 

July 23, 2019
Honorable Dominic W. Lanza
US. District Court Judge
Sandra Day O’Connor U.S. Courthouse, Suite 621
401 W. Washington Street, SPC 46
Phoenix, Arizona 85003-2151

Re: United States v. Lucia Dolores Bojorquez-Rendon
USAO No. 2019R16735
Court No. 19-mj-01517

Dear Judge Lanza:

This case has been or may be assigned to you. In order for you to determine whether a potential conflict
may exist in a case or matter that has been assigned to your Court, and in light of your former positions with the
Department of Justice, you have requested that we automatically provide the following information. We have
carefully reviewed all the available records in our office, including the computer data, and determined that (mark
the appropriate category, if applicable):

L} ACONFLICT MAY EXIST

 

C] The case or matter was in the White Collar Fraud and Public Corruption Section of the United States.
Attorney’s Office for the District of Arizona while you served in a supervisory capacity over that
section (December 2, 2012 through January 24, 2015).

C The case or matter was in the United States Attorney’s Office for the District of Arizona while you
served in a supervisory capacity over the Criminal Division (January 25, 2015 through
September 11, 2018).

Cc My review of the file indicates that you had direct involvement in this case or matter while you
worked in the United States Attorney’s Office for the District of Arizona (October 14, 2008
through September 11, 2018).

>X[ NO PROBABLE CONFLICT

My review of the file indicates that: 1) you had no direct involvement in the case or matter; 2) the
case or matter was not in the White Collar Fraud and Public Corruption Section when you
supervised that section (December 2, 2012 through January 24, 2015); and 3) the case or matter

was not in the office when you had supervisory authority over the Criminal Division (January 25,
2015 through September 11, 2018).

Sincerely,

MICHAEL BAILEY
United States Attorpey
istrict of Ariz

  

Byian E. Kasprzyk
Assistant United States mney

BEK/rw

 
Case 2:19-cr-00873-DWL Document 11 Filed 07/23/19 Page 3 of 3
U.S. Department of Justice

United States Attorney
District of Arizona

 

 

 

Two Renaissance Square Main: (602) 514-7500
40 North Central Avenue, Suite 1800 Office Fax: (602) 514-7693
Phoenix, AZ 85004

July 23, 2019
Honorable Camille D. Bibles
United States Magistrate Judge
123 North San Francisco Street, Suite 200
Flagstaff, Arizona 86001 .

Re: United States v. Lucia Dolores Bojorquez-Rendon
USAO No. 2019R16735
Court No.

Dear Magistrate Judge Bibles:

This case has been or may be assigned to you. In order for you to determine whether a potential
conflict may exist in a matter that has been assigned to your Court, and in light of your former positions
with the Department of Justice, you have requested that we automatically provide the following
information. We have carefully reviewed all of the available records in our office, to include internal
computer data, and determined that:

A CONFLICT MAY EXIST

To the best of my knowledge, you had direct involvement in this case or matter while you were
employed with the U.S. Attorney’s Office on the following dates: October 1, 1998 through
January 11, 2002; January 5, 2004 through March 2, 2012; and April 6, 2015 through February 5,
2018.

y NO PROBABLE CONFLICT
/ My review of the file and/or court docket indicates you did not have direct involvement in this

case or matter.

Sincerely,

MICHAEL BAILEY

United States Attorney
ict of Axi

idan E. Kaspr
Assistant Unit

      
    
  

   

BEK/rw

 
